DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the "different simulated application sessions of a particular application that are each adjusted according to a different set of predetermined application parameter settings," as recited in paragraph [0053] provides clear written description support for claim 5, and that simply because "a different application" is not explicitly recited in the specification, this does not provide a reasonable basis to challenge the adequacy of the written description. Examiner agrees that word-for-word support is not necessary to meet the written description requirement. However, it is not seen how “different simulated application sessions” of “a particular application” gives support for presenting by a different application. The different sessions described are all of the same application and the concept of any other application presenting an application’s rendered 3D graphics does not appear in this or any other portion of applicant’s originally filed disclosure.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the .

Claim Objections
Claim 11 is objected to because of the following informalities: Line 8 of claim 11 recites “different configurations of the in-application” which should read “different configurations of the in-application settings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, in lines 11-13 “communicating, to the application, second data… to the user”. It is unclear if the communicating is to the application, to the user, to a combination of both, or to either one alternatively, and thus the bounds of the claim are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (U.S. Patent 8,908,987) in view of Shintani (U.S. Publication 2013/0148033) and Lundstrom (U.S. Publication 2008/0150937). 

As to claim 1, Krishnaswamy discloses a method comprising: 
presenting, using a client device, clips generated using an application that renders graphics depicted in the clips using different configurations of in-application settings in the application (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as 
receiving, using the client device, user feedback indicative of relative weights of settings corresponding to the in-application settings (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on weights);  
and receiving, by the client device, data defining values of the in-application settings that are based at least on the relative weights of corresponding to the in-application settings (fig. 3; fig. 5; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user; since the images are chosen by the user at each client device, the settings must be received at each client device). 
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters in order to compare different video parameter settings simultaneously as taught by Shintani.


As to claim 2, Lundstrom discloses the rendering of 3D graphics, as discussed in the rejection to claim 1. Further, Shintani discloses wherein the application renders the 

As to claim 3, Lundstrom discloses the rendering of 3D graphics, as discussed in the rejection to claim 1. Further, Shintani discloses wherein the application renders the graphics depicted in the videos at a common frame rate based on a preference expressed by the user (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered at a common frame rate of about 30 fps, depending on a user preference). Motivation for the combination is given in the rejection to claim 2.
 
As to claim 4, Krishnaswamy discloses wherein the presenting comprises displaying the clips and prompting a selection of a desirable configuration level for pre-defined settings that corresponds to a clip of the clips (fig. 2; fig. 4; col. 4, lines 29-43; col. 7, lines 1-38; col. 7, line 56-67; a user is prompted to select image clips corresponding to preferred defined setting levels). Krishnaswamy does not disclose that 
 
As to claim 7, Krishnaswamy discloses wherein the presenting comprises displaying the images from a plurality of the clips simultaneously (fig. 2). Krishnaswamy does not disclose that the clips are videos, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 8, Krishnaswamy discloses wherein the clips are rendered by the application at least partially at a remote server system (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the server). Krishnaswamy does not disclose that the clips are video clips, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 9, Krishnaswamy discloses wherein the clips are rendered simultaneously to a display device coupled to the client device (fig. 2; col. 6, lines 21-33; the clips are shown together on the output display device of the client). Krishnaswamy does not disclose that the clips are videos, but Shintani does disclose this as discussed in the rejection to claim 1.

As to claim 11, as best understood, Krishnaswamy discloses a method comprising: 

based at least in part on user input provided to a client device in response to presentation of output clips generated using the application, based at least in part on  the different configurations of the in-application settings, receiving first data corresponding to user feedback provided by the user input and defining relative weights of settings of the in-application settings to a user (fig. 1; col. 3, line 52-col. 5, line 9; col. 13, line 49-col. 14, line 7; users adjust image quality settings and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on relative weights);  
and communicating, to the application, second data defining values of the in-application settings that are based at least on the relative weights of settings of the in-application settings (col. 9, lines 14-50; col. 10, line 30-col. 11, line 52; values of the settings must be communicated so that the adjustments can be analyzed and further images can be presented),
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied) and that the values of settings are communicated to the user (fig. 7). 
Krishnaswamy does not disclose, but Lundstrom does disclose that the settings are of a 3D graphics rendering application, and wherein the second data causes the application to modify the in-application settings to render the 3D graphics in accordance with the second data (p. 1, section 0006; p. 3, section 0047-0048; p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to modify in-application settings to render the 3D graphics in accordance with second data in order to balance rendering speed and quality as taught by Lundstrom.

As to claim 12, Krishnaswamy discloses wherein the receiving of the first data is based on a prompt communicated to the user of the client device to define a desirable setting level of the in-application settings (col. 4, lines 29-43; col. 7, lines 1-38; a user is prompted to choose an image that has been set with a particular parameter level that is desired). 
 


As to claim 17, Krishnaswamy discloses a system comprising one or more processors and one or more memory devices storing instructions (col. 8, lines 1-28), that when executed by the one or more processors, cause the one or more processors to execute operations comprising:
presenting, using a client device, clips generated using an application that renders graphics depicted in the clips using different configurations of in-application settings in the application, wherein a value of a setting of the in-application settings defines a quality level of the setting (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
communicating, from the client device, first data corresponding to user feedback defining relative weights of settings of the in-application settings to a user based on the presenting (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are 
and receiving, by the client device, second data defining values of the in-application settings that are based at least on the relative weights of settings of the in-application settings to the user (fig. 3; fig. 5; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user; since the images are chosen by the user at each client device, the settings must be received at each client device). 
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose that the application renders 3D graphics and causing the application to modify the in-application settings based at least in part on the second data to generate modified in-application settings such that the application renders the 3D graphics in accordance with the user feedback (p. 1, section 0006; p. 3, section 0047-0048; p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery 

As to claim 18, Krishnaswamy discloses wherein the clips represent different simulated application sessions of the application (fig. 2; col. 6, line 59-col. 7, line 55; the different adjustments are previewed in the display, simulating an application session’s effects to the original image). 
 
As to claim 19, see the rejection to claim 8.
 
As to claim 20, Krishnaswamy discloses wherein the application renders the graphics depicted in the clips based on the modified in-application settings (col. 3, line 66-col. 4, line 3; col. 4, lines 9-43; col. 17, lines 29-37; in-application settings can read on a particular brightness or contrast correction level that unobscures image detail and improves performance based on user preferences). Krishnaswamy does not disclose that the clips are video clips as videos, but Shintani does disclose this as discussed in the rejection to claim 1. Further, Lundstrom discloses the rendering of 3D graphics, as discussed in the rejection to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani and Lundstrom and further in view of Leblond (U.S. Publication 2013/0262986).

As to claim 5, Krishnaswamy discloses wherein the presenting of the clips is during execution of the application (fig. 2; the presenting is part of an application shown). Krishnaswamy does not disclose that the clips are video clips and that the graphics are 3D, but Shintani and Lundstrom, respectfully, do disclose these features as discussed in the rejection to claim 1. Krishnaswamy further does not disclose, but Leblond does disclose that the presenting is performed by a different application than the application that rendered the graphics (fig. 1; p. 4, section 0060; p. 5, sections 0064-0065; p. 5, sections 0074-0076; the emulation module application generates rendered views while the previewed page is viewed and edited in an authoring environment application). The motivation for these separate applications is to make editing more efficient by allowing the emulation and authoring to be connected, but also allow the authoring application to manage edit locking and avoid duplication (p. 1, sections 0001-0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to have presenting performed by a different application than the application that rendered the graphics in order to allow the emulation and authoring to be connected, but also allow the authoring application to manage edit locking and avoid duplication as taught by Leblond. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani and Lundstrom and further in view of Figueroa (U.S. Publication 2009/0258708).

As to claim 6, Krishnaswamy does not disclose, but Figueroa does disclose wherein the presenting is upon completion of an application session of the application (fig. 7; p. 4, sections 0044-0045; a video clip of a game application session is recorded and rendered after completion of the session). The motivation for this is to have a player or others see successful negotiation of a game level (p. 2, section 0023). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to present video clips upon completion of an application session of the application in order to have a player or others see successful negotiation of a game level as taught by Figueroa.

 	Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani and Lundstrom and further in view of Jenkins (U.S. Publication 2014/0267439).

As to claim 10, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising: 
communicating metadata comprising hardware configuration information and software application settings information associated with the client device to a host 
	and receiving the data from the host computer system, wherein the in-application  settings (p. 4, section 0039; settings can be limited by and associated with the running application) are determined at the host computer system based on the metadata, the relative weights, and a user-prescribed performance level (p. 4, section 0040-0041; resolution settings for the image are sent from host to client based on performance capabilities metadata of a client and quality weights of an image; the clients are sent the highest resolution/quality that makes sense for the client capability). The motivation for this is to increase compatibility with different devices such as laptops, PDAs, and smart phones (p. 4, section 0036). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to communicate metadata and use it combined with image quality in order to increase compatibility with different devices such as laptops, PDAs, and smart phones as taught by Jenkins.

As to claim 14, Krishnaswamy discloses values determined based on image quality scores computed by the client device (fig. 3; fig. 4f; fig. 5; col. 8, lines 1-12; quality scores are computed based on user feedback; at least some of this processing can occur at the client device). Krishnaswamy does not disclose, but Jenkins does disclose wherein the receiving is further of metadata comprising hardware configuration information and software application settings information associated with the client device and the values are determined based on the metadata (p. 4, sections 0039-

As to claim 16, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising benchmark testing the values defined by the second data where the communicating is based on an outcome of the benchmark testing (p. 4, sections 0038-0041; following a user request for a larger form of a image, a system's benchmark tests of software/hardware/display are accessed through metadata to determine a form of image to be communicated). Motivation for the combination can be found in the rejection to claim 10.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani and Lundstrom and further in view of Dumbeck (U.S. Publication 2011/0148899).

	As to claim 15, Krishnaswamy does not disclose, but Dumbeck discloses wherein the application is a video game and the in-application settings are in-game settings of the video game (p. 1, section 0003; p. 3, section 0033-p. 4, section 0035; 3D images on a game or DVD video are rendered; settings such as anti-aliasing or anisotropic filtering that affect how graphics are processed for a game would read on in-game settings). The motivation for this is to automatically adjust settings depending on a specific situation (p. 1, sections 0004-0006 and 0013). It would have been obvious to one skilled 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AARON M RICHER/Primary Examiner, Art Unit 2612